DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
A number of factors must be considered in assessing the enablement of an invention, including the following:  the breadth of the claims, the amount of experimentation necessary, the guidance provided in the specification, working examples provided, predictability, and the state of the art.  See In re Wands, 858  F.2d 731, 8 USPQ2nd 1400 (Fed. Circ. 1988).
The scope of preventing oil separation in any processed food comprising water is not enabled, including wherein the process comprises any method of mixing any amount of raw food comprising any amount of water with any amount of prepared 
Any method of mixing and stirring is not enabled to produce an emulsified processed food.
Any amount or type of raw food comprising any amount of water is not enabled to produce an emulsified processed food by using any method of mixing and stirring.
When considering the breadth of the claims, nothing was found that would enable such a broad claim.  The amount of experimentation necessary, to produce an emulsified processed food by using any steps of mixing and stirring any amount or type of raw food comprising any amount of water is not provided or that any type of processed food can be made from this method.  The experimentation provided in the examples only discussed incorporating raw leafing materials inherently comprising water to produce an emulsified processed food, however, very specific types and amounts of ingredients are used to make a very specific type of processed food. There is no guidance provided in the specification on how to combine any combination or type of raw foods comprising water to produce any type of emulsified processed food using any method of mixing and stirring. There is nothing in the state of the art that enable such a claim. Therefore there is no predictability of the scope of the claim invention and claim 1 is not enabled.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is toward a method for preventing oil separation in a processed food, comprising: “mixing emulsified oil-water into the processed food produced by mixing an edible oil with a food raw material containing water, and stirring the mixture, to thereby prevent oil separation in the processed food”.  This is unclear because edible oil is mixed with a food raw material containing water to create a mixture and then the mixture is stirred, therefore it is unclear as to how emulsified oil-water is mixed into the processed food, then the processed food is not used in the step of mixing, however, the method makes/achieves the processed food.  

Is it possible Applicant is attempting to claim: mixing an edible oil with a food raw material containing water, and stirring the mixture, to make a processed food, wherein oil separation is prevented in the processed food.

The claim also recites: “wherein as the emulsified oil-water to be mixed into the processed food, a mixture obtainable by mixing electrolyzed alkaline ionized water and an edible oil, and stirring to emulsify the mixture is used, the mixing ratio of the edible oil to the electrolyzed alkaline ionized water in the emulsified oil-water ranges from 9 : 91 to 11 : 89 by weight ratio”.  This is unclear because the limitation lacks active language which makes it required of the claim.  Is it Applicant attempting to claim:
preparing the emulsified oil-water, comprising:
mixing electrolyzed alkaline ionized water and an edible oil to make a mixture, and 
stirring to emulsify the mixture;
wherein the ratio of the edible oil to the electrolyzed alkaline ionized water in the emulsified oil-water is from 9 : 91 to 11 : 89 by weight.
However, the first step of mixing an edible oil is with a food raw material containing water, therefore it is unclear as to how the same edible oil is used to prepare the emulsified oil-water.  Is Applicant is attempting to claim the use of a first portion of an edible oil and a second portion of an edible oil?

Then the claim recites: “the proportion, to an oil content in the processed food, of the emulsified oil-water to be mixed into the processed food ranges from 10 to 40 wt%” which also unclear.  This limitation imparts that the emulsified oil-water is mixed into the processed food, where the first process step claimed imparts that the edible oil is mixed with a food raw material containing water.

Claim 2 recites: “wherein as the emulsified oil-water to be mixed into the processed food, a mixture obtainable by mixing electrolyzed alkaline ionized water with a pH of 12 or more and an edible oil, and stirring to emulsify the mixture is used” which is unclear.  Once again the claim lacks an active step. Is Applicant is attempting to claim wherein the electrolyzed alkaline ionized water comprises a pH of 12 or more.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 imparts limitations already recited in claim 1, therefore fails to further limit the claim.  The only part of claim 2 that is not recited in claim 1 is wherein the electrolyzed alkaline ionized water comprises a pH of 12 or more.



Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
	With regard to the prior art, based on paragraphs 0011-0016 in the pending specification, claim 1 encompasses:
A method for preventing oil separation in a processed food, the method comprising: 
preparing an emulsified oil-water, comprising:
mixing electrolyzed alkaline ionized water and an edible oil to make a mixture, and 
stirring to emulsify the mixture;
wherein the ratio of the edible oil to the electrolyzed alkaline ionized water in the emulsified oil-water is from 9 : 91 to 11 : 89 by weight; and
mixing the emulsified oil-water and the processed food;
wherein the processed food is raw and comprises water; and
3) stirring the emulsified oil-water and processed food mixture to produce an emulsified processed food comprising an oil content of from 10 to 40 wt% provided by the emulsified oil-water.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over in RM view of Nagamura.
RM: Martinez: Finally Make Silky, Low-Fuss Vinaigrette That Won't Separate; Bon Appétit; published online, at least by February 12, 2016 at: https://web.archive.org/web/20160212031537/https://www.bonappetit.com/test-kitchen/how-to/article/how-to-emulsify-vinaigrette

Nagamura: JP2004337011A Emulsified oil-and-fat composition; published Dec. 02, 2004.

Independent claim 1
RM teaches that emulsions are used to mix with and create processed foods (see the 2nd para. of Dear Carol). Emulsions are mixtures of two or more liquids wherein there is a fine dispersion of droplets of one liquid in another.

Mixing the oil-water emulsified with processed food 
RM teaches to cut in (whisk/mix) oil into water (i.e. vinegar) (i.e. an emulsified oil-water).  This provides a mixtures of two liquids wherein there is a fine dispersion of droplets of one liquid in another, therefore an emulsified oil-water.
 


RM also teaches that by adding a ready-made emulsified oil-water emulsifier/emulsion (i.e. mayonnaise), the oil in water emulsion will not separate.

RM teaches to season the stable emulsion with salt, pepper, herbs, spices or other aromatics (i.e. raw processed foods comprising water) (see the 4th paras. of Dear Carol), which makes obvious a step of mixing the emulsified oil-water with processed food comprising water, because it would be obvious to mix/incorporate seasoning into the food they are adding flavor/aromatics to.

Stirring the emulsified oil-water and raw processed food mixture
RM teaches to whisk the mixture before serving (see the 4th paras. of Dear Carol). This provides the claimed step of stirring the emulsified oil-water and processed food mixture

Producing an emulsified processed food
RM provides the processed food made is emulsified, therefore an emulsified processed food is produced, as claimed.

Oil content
The claim is open to any amount of oil in the emulsified processed food, wherein the emulsified processed food has an oil content, wherein from 10 to 40 wt% of the oil is provided by the emulsified oil-water. Therefore the claimed portion of 10 to 40 wt% of oil in the emulsified processed food is open to any amount of oil, and the teaching of the oil in the emulsion above encompasses such a claim.

Preparing an emulsified oil-water
RM provides the use of an emulsified oil-water (oil and vinegar) and an emulsified for separation stability, however, does not discuss the specifically claimed emulsified oil-water and the method of preparing it.

Nagamura also teaches methods of preventing oil separation in a processed foods by creating stable oil in water emulsions (0020-0021), including steps of preparing said emulsions. 
Nagamura teaches that by using the emulsified oil-water taught, many benefits are achieved, including: emulsifiers are no longer needed because the method of making the emulsified oil-water provides a stable emulsified oil-water (0016) and undesired properties of emulsifiers (i.e. flavors) are no longer imposed on the emulsified oil-water made (0026); and the stable emulsion made has a high mixing ratio of the dispersed phase (0021) with excellent handleability that can be used in a wide variety of fields including the food industry (0017, 0023, 0026).

Therefore one in the art would be motivated to Nagamura’s emulsion for the benefits it provides.

Nagamura teaches the method of preparing an oil-in-water emulsion, comprises:
adding (i.e. mixing) an alkaline ionized water, formed by electrolysis (i.e. electrolyzed) with edible oil (0020); and
stirring to emulsify the mixture (0018). 
This provides the claimed method of preparing the emulsified oil-water, comprising: mixing electrolyzed alkaline ionized water and an edible oil to make a mixture, and stirring to emulsify the mixture.

Nagamura teaches the use of 50 wt% or more of an alkaline ionized water (0020), which means the edible oil is in an amount of 50 wt% or less.
This encompasses wherein the ratio of the edible oil to the electrolyzed alkaline ionized water in the emulsified oil-water is from 9 : 91 to 11 : 89 by weight, as claimed.

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using emulsified oil-water to make processed foods, as RM, to include the specifically claimed emulsion and its method of manufacture, because Nagamura teaches the by make edible emulsions in the claimed manner, the emulsion provides the benefits of no longer needing emulsifiers because the emulsion is stable without them, and undesired properties of emulsifiers (i.e. flavors) are no longer imposed on the emulsified oil-water made; wherein the stable emulsion made has a high mixing ratio of the dispersed phase with excellent handleability (see MPEP 2144.II); and Nagamura further provides an emulsion made in such a manner can be combined with and make processed foods, which further illustrates that the art finds suitable for similar intended uses (see MPEP 2144.07).

Dependent claims
As for claim 2, the modified teaching, in Nagamura, provides the alkaline ionized water is formed by electrolysis and comprises a pH of 12 or more (0021).
All other limitations are discussed in the rejection of claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793